Citation Nr: 1620248	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-40 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran's service connection claim for an acquired psychiatric disorder was previously before the Board in May 2014, when it was remanded for further development, along with his service connection claims for bilateral hearing loss, tinnitus, and a right index finger disability, to include a residual scar.  A November 2014 rating decision granted service connection for those disabilities.  In November 2015, the Veteran filed a timely notice of disagreement regarding the effective dates and initial ratings for the newly service-connected disabilities.  The Agency of Original Jurisdiction issued a Statement of the Case regarding the effective dates and initial ratings for the newly service-connected disabilities in May 2016, but the Veteran has not yet perfected an appeal regarding the issues.  Therefore, they will not be addressed in this decision.


FINDING OF FACT

The Veteran has PTSD as a result of his active service and depressive disorder secondary to PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD and depressive disorder have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).

Service connection requires evidence showing: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

If a claimed stressor is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the claimant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means the claimant experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks service connection for PTSD based on events that took place during his service in Panama while assigned to a Naval Special Warfare Group from approximately August 1969 to July 1970.  The Veteran claims he was exposed to the threat of hostile military action and/or terrorist activity during river patrols in and around the Panama Canal and Cuba.  In July 2014, a VA examiner diagnosed the Veteran as having PTSD based on the fear of hostile military action and/or terrorist activity.  This diagnosis is presumed to be made in accordance with 38 C.F.R. 4.125(a).  See Cohen, 10 Vet. App. at 140 (finding mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").

The July 2014 examiner explained the Veteran related numerous events from his experiences on the river patrols that were sufficient to support a PTSD diagnosis, to include an incident in which the Veteran was blown off his vessel into the water as the result of a grenade explosion.  As the Veteran's service personnel records confirm he was assigned to a Naval Special Warfare Group during this period of time, the Board finds the reported stressor is consistent with the places, types, and circumstances of his service.  See 38 C.F.R. § 3.304(f)(3).

Although it appears some VA mental health professionals involved in the Veteran's initial treatment erroneously attributed his PTSD to service in the Republic of Vietnam, the Veteran has not personally reported serving in Vietnam.  More recent treatment records show VA mental health professionals have diagnosed the Veteran as having PTSD as a result of his service on river patrols in and around the Panama Canal and Cuba, to include the July 2014 examiner.  Reasonable doubt regarding this issue must be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In sum, a VA psychiatrist has determined the Veteran's reported stressor is sufficient to support a PTSD diagnosis and diagnosed the Veteran as having PTSD as the result of the fear of hostile military and/or terrorist activity.  Although there are limited details regarding the alleged stressor in the examination report, the details noted appear consistent with the places, types, and circumstances of the Veteran's service.  As there is no clear evidence to the contrary, entitlement to service connection for PTSD is warranted.  See 38 C.F.R. § 3.304(f)(3).

Further, the Veteran's service connection claim for an acquired psychiatric disorder includes any current disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The July 2014 examiner also diagnosed the Veteran as having depressive disorder and noted this disorder appears to be secondary to PTSD.  This diagnosis is also noted in the Veteran's treatment records.  Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  Thus, service connection for depressive disorder is also warranted as the record establishes this disability is proximately due to PTSD.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is granted.



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


